277 S.W.3d 847 (2009)
STATE of Missouri, Respondent,
v.
Patricia A. SUTTON, Appellant.
No. ED 91007.
Missouri Court of Appeals, Eastern District, Division Five.
March 3, 2009.
Jeffrey J. Rosanswank, Cape Girardeau, MO, for appellant.
Chris Koster, Jamie Pamela Rasmussen, Jefferson City, MO, for respondent.
Before: NANNETTE A. BAKER, C.J., KENNETH M. ROMINES, J., and ROY L. RICHTER, J.

ORDER
PER CURIAM.
Patricia Sutton appeals the judgment of the Circuit Court of Cape Girardeau County, the Honorable William L. Syler presiding, after a jury convicted her of robbery in the first degree, § 569.020 RSMo. (2000), and false imprisonment, § 565.130. Sutton's sole point on appeal is that the trial court erred in refusing to suppress incriminating statements she made to the police when she voluntarily came to the police station for questioning. Sutton argues that by continuing questioning after she mentioned thoughts about contacting an attorney to the police, the police violated her Fifth Amendment right to counsel.
We have reviewed the briefs and the record on appeal, and no error of law appears. Thus, a written opinion would serve no jurisprudential purpose. The judgment is affirmed pursuant to Rule 30.25(b).
AFFIRMED.